Exhibit 10.12

SECOND AMENDMENT TO LEASE AGREEMENT

THIS SECOND AMENDMENT (“Second Amendment”) is made this 1 day of December, 2009,
by and between LIBERTY VENTURE I, LP, a Delaware limited partnership
(“Landlord”), and DS DISTRIBUTION, INC., a Delaware corporation (“Tenant”).

BACKGROUND:

A. Landlord’s predecessor, The Northwestern Mutual Life Insurance Company, and
Tenant entered into a Lease Agreement dated August 30, 1999 (the “Original
Lease”), as amended by First Amendment to Lease Agreement dated December 10,
2003 (the “First Amendment” and, together with the Original Lease, collectively,
the “Lease”), covering premises containing approximately 270,378 rentable square
feet at 407 Heron Drive, Bridgeport, New Jersey, as more fully described in the
Lease (the “Premises”).

B. Tenant and Landlord desire to extend the term of the Lease and modify the
Lease in certain respects pursuant to the provisions of this Second Amendment.

NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
covenants contained herein and in the Lease, and intending to be legally bound
hereby, agree that the Lease is amended as follows:

1. All capitalized terms used herein and not otherwise defined herein shall have
the meanings ascribed to them in the Lease.

2. Section 1.6 of the Lease, entitled “Term”, is amended and restated in its
entirety as follows:

“For the period expiring on December 31, 2020, with two (2) options to renew for
an additional period of five (5) years each.”

3. Effective on January 1, 2010, Section 1.9 of the Lease, entitled “Base Rent”,
is deleted and the following schedule of Base Rent is substituted therefor:

 

Period

   Per
Square
Foot      Annual Base Rent      Monthly Installment  

1/1/10-12/31/10

   $ 3.50       $ 946,323.00       $ 78,860.25   

1/1/11-12/31/11

   $ 3.35       $ 905,766.30       $ 75,480.53   

1/1/12-12/31/12

   $ 3.45       $ 932,804.10       $ 77,733.68   

1/1/13-12/31/13

   $ 3.55       $ 959,841.90       $ 79,986.83   

1/1/14-12/31/14

   $ 3.95       $ 1,067,993.10       $ 88,999.43   

1/1/15-12/31/15

   $ 4.05       $ 1,095,030.90       $ 91,252.58   

1/1/16-12/31/16

   $ 4.15       $ 1,122,068.70       $ 93,505.73   

1/1/17-12/31/17

   $ 4.25       $ 1,149,106.50       $ 95,758.88   

1/1/18-12/31/18

   $ 4.35       $ 1,176,144.30       $ 98,012.03   

1/1/19-12/31/19

   $ 4.45       $ 1,203,182.10       $ 100,265.18   

1/1/20-12/31/20

   $ 4.55       $ 1,230,219.90       $ 102,518.33   



--------------------------------------------------------------------------------

4. (a) The Premises is currently occupied by Tenant, and, subject to the
provisions of the Lease, Tenant has accepted same in its “as is” “where is”
condition and Landlord shall have no obligations whatsoever to improve the
Premises for Tenant’s use and occupancy, except as set forth in subsection
(b) of this Section 4.

(b) Landlord shall install a new HVAC system in the warehouse portion of the
Premises (the “HVAC Tenant Improvement”) in accordance with plans or a
description of improvements to be mutually agreed upon by Landlord and Tenant in
writing. Promptly after Landlord and Tenant have finalized the plans and
specifications for the HVAC Tenant Improvement, Landlord shall solicit
competitive bids for all labor and materials to complete the HVAC Tenant
Improvement and Tenant shall have the right to include one subcontractor per
trade on the bidding list and shall have a right to examine all solicited bids.
Such bidding process shall not exceed fifteen (15) business days. Landlord shall
cooperate with Tenant to develop a schedule of construction for the HVAC Tenant
Improvement, which may include times for obtaining materials and times for
performance of the work after delivery of such materials. Tenant shall have the
right to revise the plans and specifications in order to adjust or accelerate
such work schedule, if possible. Landlord shall work with Tenant to hire the
contractor with no construction management fee. The HVAC Tenant Improvement
shall be performed in a good and workmanlike manner and shall comply at the time
of completion with all applicable laws of the governmental authorities having
jurisdiction.

(c) Landlord agrees to complete the HVAC Tenant Improvement, at Tenant’s sole
cost and expense, equal to the aggregate of all costs, expenses and fees
incurred by or on behalf of Landlord in connection therewith (the “Tenant’s
Cost”), including, without limitation, (i) architectural, engineering and design
costs, (ii) the cost charged to Landlord by Landlord’s general contractor and
all subcontractors for performing the HVAC Tenant Improvement, and (iii) the
cost to Landlord of performing directly any portion of the HVAC Tenant
Improvement; provided, however, that no construction management fee shall be
charged by Landlord. Landlord agrees to credit Tenant with an allowance (the
“HVAC Tenant Allowance”) equal to the lesser of the Tenant’s Cost or
$250,000.00. Payments will be made directly to Landlord’s contractor and all
subcontractors performing the HVAC Tenant Improvement only after Tenant has
given approval of the work, such approval not to be unreasonably withheld,
conditioned or delayed. Tenant agrees to pay to Landlord, within 10 days of
being billed therefor, the excess (if any) of the Tenant’s Cost above the HVAC
Tenant Allowance. In the event the Tenant’s Cost is less than $250,000.00, and
provided Tenant is not then in default under the Lease, within thirty (30) days
after Tenant’s written request, Landlord shall reimburse Tenant, to the extent
of the unused portion of such $250,000.00, for the bona fide, documented, out of
pocket, actual costs incurred by Tenant for alterations made to the Premises by
Tenant between the date of this Second Amendment and June 30, 2011 pursuant to
the provisions of Section 15 of the Lease for which Landlord shall not charge
Tenant a construction management fee.

 

2



--------------------------------------------------------------------------------

(d) The provisions of Subsections 14(A)(2)(d), (e) and (g) and 14(A)(3) of the
Lease shall apply to the HVAC Tenant Improvement.

5. Section 3 of the Lease, entitled “Term and Commencement of Lease”, is amended
as follows:

(a) The introductory paragraph of Section 3.1 of the Lease, entitled “Renewal of
Term”, is deleted and restated in its entirety as follows:

“Tenant shall have the option to renew the Term of the Lease for two
(2) additional terms of five (5) years each with twelve (12) months prior
written notice (each a “Renewal Term,” which if exercised shall be deemed part
of the Term), and subject to the following provisions:”.

(b) Subsection 3.1(a) of the Lease is deleted and restated in its entirety as
follows:

“In order to exercise either option to renew the Lease, Tenant must give
Landlord written notice of its election to renew not later than 365 days before
the expiration of the then-current Term. All terms of the Lease shall remain in
full force and effect for the Renewal Term, except that the Base Rent applicable
during the Renewal Term shall be the greater of (i) the Base Rent payable at the
expiration of the immediately preceding Term of the Lease, or (ii) Fair Market
Value. Fair Market Value shall mean the then prevailing market rate of rent and
all other charges for comparable space for a new tenant not yet in occupancy
which receives no allowances for improvements above a base building shell, and
reflecting such conditions as Tenant’s use of the Premises, location of the
Building, size of rental area, condition of the Premises and the time the
particular rate under consideration become effective. However, in no event shall
the Fair Market Value be deemed to be less than the Base Rent payable at the
expiration of the immediately preceding Term of the Lease. If Tenant exercises
either option in accordance with the foregoing, then, unless Landlord accepts as
Tenant’s Base Rent obligation for each Lease Year of the Renewal Term an amount
equal to the Base Rent payable at the expiration of the immediately preceding
Term of the Lease, Landlord shall notify Tenant in writing, within fifteen
(15) days after receiving the notice of exercise of the applicable option, of
the market rate of rent to apply during the applicable Renewal Term.”

(c) Subsection 3.1(c) of the Lease is deleted in its entirety.

(d) A new Section 3.2, entitled “Early Termination,” is added to the Lease as
follows:

 

3



--------------------------------------------------------------------------------

“3.2 Early Termination.

Provided that Landlord has not given Tenant notice of default more than two
(2) times, that there then exists no Event of Default by Tenant under the Lease,
nor any event that with the giving of notice and/or the passage of time would
constitute an Event of Default, and that Tenant is the sole occupant of the
Premises, Tenant shall have the right and option, exercisable by giving Landlord
prior written notice thereof not later than December 31, 2016, to terminate this
Lease on December 31, 2017 (the “Early Termination Date”) and by paying Landlord
at the time of giving notice an amount (the “Termination Fee”) equal to the sum
of (a) $500,000.00, plus (b) the unamortized portion of “Lease Transaction
Costs” (as hereinafter defined). For purposes hereof, “Lease Transaction Costs”
shall mean the sum of (i) the Tenant Allowance, (ii) brokers commissions
incurred by Landlord in connection with this Second Amendment, and
(iii) $162,226.80 (representing the savings in Base Rent for 2010 effectuated by
this Second Amendment), amortized over 10 years (commencing January 1, 2011) at
an interest rate of 10% per annum. Tenant shall pay all Rent under the Lease and
abide by all of the terms and conditions of the Lease through and including the
Early Termination Date. Notwithstanding the foregoing, in the event that Tenant
exercises this option to terminate because the size of the Premises is not
adequate for the conduct of its business and Liberty Venture I, LP enters into a
lease with Tenant for more space than the Premises in any building owned by
Liberty Venture I, LP, no Termination Fee shall be payable by Tenant in
connection with such termination of the Lease. It is expressly agreed and
understood that the immediately preceding sentence shall be of no further force
or effect if, as and when Liberty Venture I, LP sells the Premises and shall not
be binding upon future owners of the Premises.”

Landlord’s approval:

 

/s/

    

/s/

Regional Director      City Manager

6. Tenant shall not be required to increase the amount of the Security Deposit
held by Landlord pursuant to Section 4.2 of the Lease in connection with the
extension of the Term pursuant to this Second Amendment or any Renewal Term
exercised by Tenant pursuant to Section 3.1(a) of the Lease, as amended by this
Second Amendment.

7. Section 4.3 of the Lease, entitled “Additional Rent”, is amended as follows:

(a) Subsection (a) is amended by adding at the end thereof:

“Tenant shall have the right, at its own cost and expense, to initiate and
prosecute any proceeding permitted by law for the purpose of obtaining abatement
or reduction of any real estate taxes assessed against the Lot and the Premises.
Landlord, at no cost to Landlord, shall cooperate with Tenant as Tenant may
reasonably require in connection with such proceedings, including, without
limitation, providing Tenant with any relevant information pertaining to the
cost of any work performed by Landlord at the Lot or the Premises. In the event
that Landlord receives any written notice from the tax assessor of Logan
Township with respect to the Lot or the Premises, Landlord agrees to promptly
forward a copy thereof to Tenant. To the extent that

 

4



--------------------------------------------------------------------------------

Tenant is successful in obtaining any abatement or reduction through such
proceedings, and Landlord receives a refund of taxes previously paid by Tenant,
Landlord shall credit to Tenant the Proportionate Share of such refund as part
of the reconciliation of Operating Costs for the year in which such refund is
received. Unless otherwise provided for above, Tenant shall pursue all real
property tax refund claims directly.”

(b) Subsection (b)(6) is deleted in its entirety and the following is
substituted therefor:

“(6) all property management fees (Tenant’s Proportionate Share of which shall
not exceed four percent (4%) of Base Rent) and expenses”.

8. Section 31 of the Lease, entitled “Holding Over”, is amended by deleting the
first (1st) sentence and substituting the following therefor:

“In the event of holding over by Tenant after the expiration or termination of
this Lease, the holdover shall be as a tenant at will and all of the terms and
provisions of this Lease shall be applicable during that period, except that
Tenant shall pay Landlord as rent for each of the first twelve (12) months of
such holdover an amount equal to 150% of the rent payable by Tenant in the month
immediately preceding the holdover and thereafter during such holdover Tenant
shall pay Landlord as rent for each month of such holdover an amount equal to
200% of the rent payable by Tenant in the month immediately preceding the
holdover.”

9. Section 32 of the Lease, entitled “Rights of First Mortgagee”, is amended by
adding at the end thereof:

“Upon Tenant’s request, Landlord shall request and use commercially reasonable
efforts to obtain a commercially reasonable non-disturbance agreement from all
current and future mortgagees and ground lessees having superior rights with
respect to the Lot and the Premises.”

10. Section 38 of the Lease, entitled “Notice”, as restated in Section 36 of the
First Amendment, is amended to provide for notices to Landlord to be sent to:

Liberty Venture I, LP

c/o Liberty Property Trust

901 Lincoln Drive West, Suite 100

Marlton, NJ 08053

Attn: Vice President, City Manager

Fax No.: (856) 797-7130

With a copy to:

Liberty Venture I, LP

c/o Liberty Property Trust

 

5



--------------------------------------------------------------------------------

500 Chesterfield Parkway

Malvern, PA 19355

Attn: Real Estate Counsel

Fax No.: (610) 644-2175

11. Section 45 of the Lease, entitled “Right of First Offer”, is deleted in its
entirety.

12. Section 16 of the First Amendment is deleted in its entirety.

13. Upon Tenant’s request, Landlord agrees to certify to any New Jersey state or
local governmental authority providing or being requested to provide tax
incentives to Tenant that Tenant has the right, pursuant to Section 3.2 of the
Lease, to terminate the Lease and, at its option, to relocate its operation to,
or consolidate its operation with another operation in, a facility outside of
the State of New Jersey.

14. Upon Landlord’s receipt of written notice from Tenant that Tenant requires
more space for the operation of its business than the Premises provides,
Landlord shall cooperate with Tenant to seek to identify an existing facility
and/or land site within the portfolio of properties owned by Landlord in the
Southern New Jersey market area that could accommodate Tenant’s increased space
needs and, if the parties agree on a facility or site, to cooperate with Tenant
in pursuing a lease with respect thereto on mutually acceptable terms.

15. The parties agree that they have dealt with no brokers in connection with
this Section Amendment, except for Studley, Inc. (Broker”), whose commission
shall be paid by Landlord pursuant to the terms and conditions contained in a
separate agreement to be executed by Landlord and Broker. Each party agrees to
indemnify and hold the other harmless from any and all claims for commissions or
fees in connection with the Premises and this Second Amendment from any other
real estate brokers or agents with whom they may have dealt.

16. Tenant acknowledges and agrees that the Lease is in full force and effect
and, to Tenant’s knowledge, Tenant has no claims or offsets against Base Rent
and Additional Rent due or to become due hereunder.

17. Except as expressly modified herein, the terms and conditions of the Lease
shall remain unchanged and in full force and effect.

18. This Second Amendment shall be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment as
of the day and year first above written.

 

LANDLORD: LIBERTY VENTURE I, LP By:   Liberty Venture I, LLC, Sole General
Partner   By:     Liberty Property Limited Partnership, Sole Member       By:  
Liberty Property Trust, Sole General Partner         By:  

      /s/

          Name: James J. Mazzarelli, Jr.           Title: Senior Vice President,
         

Regional Director

TENANT:

DS DISTRIBUTION, INC.

By:  

      /s/

 

Name: Dawn Lepore

Title: President, CEO and Chairman

 

7



--------------------------------------------------------------------------------

JOINDER OF GUARANTOR

The undersigned, Drugstore.Com, Inc., guarantor of Tenant’s obligations under
the Lease pursuant to Guaranty of Lease dated as of August 30, 1999 (the
“Guaranty”), hereby (a) joins in and consents to the foregoing Second Amendment,
(b) ratifies and confirms the Guaranty and agrees that the Guaranty remains in
full force and effect with respect to the Lease, as amended by the Second
Amendment, and (c) agrees that it has no claim or offset against any sums due or
to become due under the Guaranty.

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, has executed
this Joinder of Guarantor this      day of         , 2009.

 

DRUGSTORE.COM, INC. By:  

 

  Name:   Title: